FILED
                            NOT FOR PUBLICATION                             JAN 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50120

               Plaintiff - Appellee,             D.C. No. 3:10-cr-04782-WQH

  v.
                                                 MEMORANDUM *
JUAN MIGUEL MENCHACO-LOPEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Juan Miguel Menchaco-Lopez appeals from the 36-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Menchaco-Lopez contends that the district court procedurally erred by

failing to address his policy challenge to the illegal reentry Guideline requiring a

sixteen-level enhancement for certain prior convictions, and that the sentence

imposed is substantively unreasonable. The district court did not procedurally err,

as the record reflects that it considered Menchaco-Lopez’s arguments before

imposing a sentence that was 21 months below the advisory Guidelines range, and

found the circumstances insufficient to justify a sentence lower than the one

imposed. See United States v. Ayala-Nicanor, 659 F.3d 744, 752-53 (9th Cir.

2011). Further, the sentence below the Guidelines range is substantively

reasonable under the totality of the circumstances and in light of the sentencing

factors set forth in 18 U.S.C. § 3553(a). See Gall v. United States, 552 U.S. 38, 51

(2007).

      AFFIRMED.




                                           2                                     11-50120